Citation Nr: 0423034	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  00-02 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected ulcerative colitis.

2.  Entitlement to service connection for cardiomyopathy as 
secondary to service-connected ulcerative colitis.

3.  Entitlement to service connection for chronic renal 
insufficiency as secondary to service-connected ulcerative 
colitis.

4.  Entitlement to service connection for residuals of 
cerebralvascular accident (CVA) as secondary to service-
connected ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to March 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision by the Buffalo, New York Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for hypertension, cardiomyopathy, chronic renal 
insufficiency and CVA, all as secondary to service-connected 
ulcerative colitis.  This case was before the Board in June 
2003 when it was remanded for additional development.

As noted by the Board in the June 2003 Remand, in various 
statements submitted from 1999 to 2002, the veteran raised 
the issues of: entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for hernia resulting 
from VA treatment; entitlement to service connection for 
hypertension, cardiomyopathy, chronic renal insufficiency and 
CVA, all as secondary to service-connected arthritis; and 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hypertension, 
cardiomyopathy, chronic renal insufficiency and CVA resulting 
from VA treatment.  These issues have not been considered by 
the RO; once again they are referred to the RO for 
appropriate action.





REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the secondary service 
connection issues on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The veteran contends that he has hypertension, 
cardiomyopathy, chronic renal insufficiency and CVA, all as 
secondary to his service-connected ulcerative colitis.  
Specifically, he maintains that the medication that he takes 
for ulcerative colitis caused these disabilities.  

The Board's June 2003 Remand, in pertinent part, directed the 
RO to send the veteran a letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  Upon review of the record, the 
Board notes that the RO has not complied with the 
notification requirements of the VCAA or the implementing 
regulations.  Specifically, although the RO sent the veteran 
a letter in September 2003, the RO did not inform the veteran 
of the evidence and information necessary to substantiate his 
claims for secondary service connection.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions: :  

1.  With regard to the veteran's claims 
for service connection for hypertension, 
cardiomyopathy, chronic renal 
insufficiency and CVA, all as secondary 
to service-connected ulcerative colitis, 
the RO should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2003), to include 
notification that he should submit any 
pertinent evidence in his possession and 
should submit medical evidence, such as a 
statement from a physician, supporting 
his contention that the disabilities at 
issue were caused or chronically worsened 
by medications taken for his service-
connected ulcerative colitis.  

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and the implementing 
regulations.

3.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
these claims.  

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims files are 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




